UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1627


VANESSA FISHER,

                  Plaintiff – Appellant,

          v.

MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES, an agency of the State of Maryland; KATHLEEN S.
GREEN,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-00206-JFM)


Submitted:   January 5, 2012                 Decided:   January 12, 2012


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, COCKEY, BRENNAN & MALONEY, PC, Salisbury,
Maryland, for Appellant. Douglas F. Gansler, Attorney General,
Lisa O. Arnquist, Assistant Attorney General, Pikesville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Vanessa   Fisher       appeals         the      district       court’s       order

granting      summary   judgment         on        her     employment        discrimination

claim, brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006).                                Fisher

filed suit after she was terminated following an altercation

with a fellow correctional officer.                      On appeal, Fisher contends

that    the    district      court       erred        in      failing     to     apply        the

mixed-motive     framework      for      discrimination             claims     and    to    deny

Appellees’     motion     for    summary           judgment     on     that    basis.         We

affirm.

              We review de novo a district court’s order granting

summary     judgment,     viewing        the       facts      and    drawing     reasonable

inferences      therefrom       in    the      light        most      favorable       to    the

nonmoving party.        Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.

2011), cert. denied, 132 S. Ct. 398 (2011).                             Summary judgment

shall be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”      Fed. R. Civ. P. 56(a).                A district court should grant

summary     judgment    unless       a    “reasonable           jury    could        return    a

verdict for the nonmoving party” on the evidence presented.                                   See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                                    An

otherwise properly supported motion for summary judgment will

not    be   defeated    by   the     existence           of    some     factual       dispute;

                                               2
“[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of

summary judgment.”              Id.         Mere conclusory allegations and bare

denials are insufficient to support the nonmoving party’s case.

Erwin v. United States, 591 F.3d 313, 319-20 (4th Cir. 2010).

              A    plaintiff          may    establish         a    claim      of    intentional

discrimination sufficient to avoid summary judgment through two

avenues: a mixed-motive framework, in which “it is sufficient

for     the   [plaintiff]            to     demonstrate         that     the    employer      was

motivated         to     take       the    adverse          employment      action     by    both

permissible and forbidden reasons,” or (2) the McDonnell Douglas 1

pretext framework, in which a plaintiff “after establishing a

prima     facie        case     of    discrimination,              demonstrates       that     the

employer’s proffered permissible reason for taking an adverse

employment        action       is    actually      a    pretext      for    discrimination.”

Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277,

284-85     (4th        Cir.   2004).         Under      a    mixed-motive       analysis,      the

employee      does       not    have        to   demonstrate         that      the    prohibited

discrimination was the sole motivating factor to prevail, so

long as it was a motivating factor.                          Id. at 284.       “Regardless of

. . . whether [a plaintiff] proceeds under a mixed-motive or

single-motive            theory,          ‘[t]he       ultimate        question       in     every

      1
          McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).



                                                   3
employment discrimination case involving a claim of disparate

treatment is whether the plaintiff was the victim of intentional

discrimination.’”             Id.   at    286       (quoting    Reeves      v.    Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 153 (2000)).

            Although the district court did not examine Fisher’s

claim    under    the    mixed-motive           framework,      it    did     not      commit

reversible error.             In deciding to terminate Fisher, Appellees

credited four consistent reports that Fisher, with only minor

provocation, violently assaulted a fellow correctional officer.

Even assuming Fisher’s account of the incident is accurate, she

cannot succeed on a mixed-motive framework, as she failed to

produce any evidence that Appellees’ decision was based on race.

            We    thus    affirm         the       district    court’s      order. 2       We

dispense    with       oral     argument        because       the    facts       and    legal

contentions      are    adequately        presented      in    the   materials         before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




     2
       We may affirm for any grounds apparent from the record.
See MM ex rel. DM v. Sch. Dist. of Greenville Cnty., 303 F.3d
523, 536 (4th Cir. 2002).



                                               4